Citation Nr: 1749988	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1982 to May 1982 with Reserve service from, January 1982 to January 1988 and February 1996 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO denied service connection for a left knee disability.
 
2.  The evidence added to the record since the September 2003 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left knee disability.
 
3.  The Veteran's left  knee disability was incurred during his active service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).
 
2.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
 
3.  The criteria for service connection for a left knee disability are met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to his claim, given that any error would be harmless.

New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
Merits - New and Material Evidence
 
The Veteran was denied service connection for a left knee disability in a September 2003 rating decision because there was no evidence that the Veteran's left knee disability was incurred in service.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The VA has collected additional service treatment records and military personnel records which are new as they were not previously of record and are material because they could corroborate the Veteran's injury in service.  Specifically, due to the prior lack of evidence showing an injury in service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The Veteran contends that his left knee injury occurred in service. The record establishes that the Veteran has a current left knee disability, the open questions are whether there was an incurrence injury to the knee and if any in service event was related to his current left knee condition. Upon review, the Board finds that the evidence supports the Veteran's position and service connection for a left knee disability is warranted.

With regard to the question of an in service injury on active duty for training, the Board notes that there are two instances which substantiate the Veteran's position that his left knee injury was incurred in service.  The first is an April 21, 1999 treatment notation that the Veteran experienced pain and swelling in the left knee and a March 1999 Memorandum from the Alabama National Guard listed that the Veteran would be on Active Duty encompassing this date.  The second instance is a June 2000 Statement of Medical Examination and Duty Status which records that the Veteran's left knee was injured while playing softball resulting in radiating pain.  This statement also includes a notation that the Veteran was on active duty for training at the time of the injury.  Considering the foregoing, the Board finds that the Veteran's left knee was injured in service.

Regarding nexus, the Board notes that no VA examiner has provided an opinion as to any possible relationship between the Veteran's left knee disability in service and his current left knee disability.  However, in the Veteran's January 2011 correspondence to VA, he states, in sum, that he has been suffering from the symptoms of a left knee disability starting in service and continuing to the present day.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation and his statements are credible.  The Board also notes that the Veteran provided an August 2011 private medical treatment note wherein the private examiner stated that there was a possibility that his left knee injury was related to his military service.  This private opinion alone is equivocal on the issue of etiology, but is still of limited probative value.  Given the fact there is no negative opinion of record, the etiology statement from the Veteran's private examiner, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service.  The Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.
 
After having carefully reviewed the record and weighing the probative value of the  evidence, the Board finds that the Veteran's left knee disability is related to his active service, and entitlement to service connection for a left knee disability is granted. 

ORDER

Entitlement to service connection for a left knee disability is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


